R. W. WALKER, J.—
1. We think that the verdict sufficiently responds to the indictment. There is an express finding that the defendant is guilty as charged in the second count. What follows- was- not, we think, intended as a qualification of the preceding part of the verdict, and as limiting the extent to which the defendant was guilty, but as descriptive of the count referred to. Verdicts are not construed strictly, as pleadings are. If the clear meaning of the jury can be collected from the finding, the court will mould the verdict into form, and make it serve. This is not a special, but a general ver*418diet, and “ all circumstances which, warrant the finding shall be intended. ’—Nancy v. The State, 6 Ala. R. 483; People v. Caswell, 21 Wend. 86; State v. Fuller, 1 Bay, 245; Moody v. Keener, 2 Porter, 233; Noles v. State, 24 Ala. 694.
2. So far as the right to hold property is concerned, a slave is not regarded as a person; and whatever he accumulates by his own labor, or is otherwise acquired by him, becomes immediately the property of his master. Hence it is said, that the possession of property by a slave is, by construction of law, the possession of the master. Such, undoubtedly, is the rule where civil rights are involved. But, in the administration of the criminal law, a slave is not regarded merely as property. On the contrary, the courts recognize his existence as a person, his capacity for crime, and his subjection to criminal responsibility. Where a crime has been committed, either by or against a slave, the law, upon high ground of public policy, takes him out of the hands of his master, whose claims of ownership, and the rules of civil right dependent thereon, are for the time forgotten, and the slave becomes a.person with well defined rights and liabilities, and is protected and punished as such.—1 Humph. 102. To hold that the rule, which considers a master as constructively in possession of property held by a slave, should be so extended as to absolve the latter from responsibility for crimes, would be a most dangerous perversion of legal principles. It is impossible to deny that a slave can do everything necessary to constitute larceny of his master’s goods. He can take the property, without the consent, and against the will of the true owner, with the felonious intent to convert it to his own use. If he cannot commit larceny of his master’s goods, neither can he be guilty of robbery as against- him, nor of burglary as defined by section 3183 of the Code, if the house broken into belong to his master.
It is a clear rule of law, that where a party has only the bare charge and custody of the goods of another, the legal possession remains in the owner; and the party in custody may be guilty of trespass and larceny, in fraudu*419lently converting the same to bis own nse. And tbis rule appears to bold universally in tbe case of servants, whose possession of tbeir master’s goods is tbe possession of tbe master bimself.—3 Waterman’s Arcbbold, 443, and notes; 2 East’s P. C. 566; 2 Bishop’s Or. L. § 730, &c.
There was no error in tbe refusal of tbe charge asked.
Tbe judgment is affirmed.